FILED
                             NOT FOR PUBLICATION                            JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAY WALES,                                       No. 11-35293

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00247-RRB

  v.
                                                 MEMORANDUM *
CHRISTOPHER AGUIRRE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Alaska
                     Ralph R. Beistline, Chief Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Alaska state prisoner Ray Wales appeals pro se from the district court’s

denial of his motion for relief from its earlier summary judgment in his 42 U.S.C.

§ 1983 suit. We have jurisdiction under 28 U.S.C. § 1291. We review for an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 11-35293
abuse of discretion the district court’s denial of a motion brought pursuant to

Federal Rule of Civil Procedure 60(b)(6). Latshaw v. Trainer Wortham & Co., 452

F.3d 1097, 1100 (9th Cir. 2006). We affirm.

      Because Wales has not identified any specific challenge to the district

court’s grant of summary judgment, we do not consider the merits on appeal. See

Pierce v. Multnomah County, Oregon, 76 F.3d 1032, 1037 n.3 (9th Cir. 1996)

(issues generally limited to those appellant raises in opening brief).

      The district court did not abuse its discretion by denying Wales’ Rule 60(b)

motion for relief from judgment because Wales failed to establish grounds for

relief. See Latshaw, 452 F.3d at 1100 (allowing reversal of a Rule 60(b) order only

if the district court “does not apply the correct law, rests its decision on a clearly

erroneous finding of a material fact, or applies the correct legal standard in a

manner that results in an abuse of discretion” (citation and internal quotation marks

omitted)).

      Wales’ remaining arguments are unpersuasive.

      AFFIRMED.




                                            2                                      11-35293